Case 1:18-cv-13822-NLH-AMD Document 28 Filed 12/16/20 Page 1 of 16 PageID: 616



                      UNITED STATES DISTRICT COURT
                         DISTRICT OF NEW JERSEY


   LYDIA DEJESUS,
                                         1:18-cv-13822-NLH-AMD
                   Plaintiff,
                                         OPINION
         v.

   KIDS ACADEMY, INC.,
   doing business as
   KIDACADEMY LEARNING CENTER,
   and GOLDBIL INVESTMENT CORP.,
   doing business as
   KIDACADEMY LEARNING CENTER,

                   Defendants.


APPEARANCES:

JULIA W. CLARK
ARI R. KARPF
KARPF KARPF & CERUTTI PC
3331 STREET ROAD
TWO GREENWOOD SQUARE
SUITE 128
BENSALEM, PA 19020

     On behalf of Plaintiff

ALVARO HASANI
FISHER & PHILLIPS
430 MOUNTAIN AVENUE
SUITE 303
MURRAY HILL, NJ 07974

WILLIAM WHITMAN (admitted pro hac vice)
WHITMAN, LLC
1001 OLD CASSATT RD., STE. 104,
BERWYN, PA 19312

     On behalf of Defendants
Case 1:18-cv-13822-NLH-AMD Document 28 Filed 12/16/20 Page 2 of 16 PageID: 617



HILLMAN, District Judge

     Plaintiff, Lydia DeJesus, filed a complaint on September 12,

2018 against her former employer, Defendants, Kids Academy, Inc.

and Goldbil Investment Corp., for their alleged violations of the

Americans with Disabilities Act (“ADA”), 42 U.S.C. § 12101, et

seq., the Age Discrimination in Employment Act (“ADEA”), 29 U.S.C.

§ 621, et seq., the Family and Medical Leave Act of 1993 (“FMLA”),

29 U.S.C. § 2601, et seq., and the New Jersey Law Against

Discrimination (“NJLAD”), N.J.S.A. 10:5-1, et seq. 1         Defendants

were served with Plaintiff’s complaint and failed to respond.             On

December 3, 2018, Plaintiff requested that the Clerk enter default

against Defendants.     The Clerk entered default on December 4,

2018.

     On April 21, 2020, the Court granted Plaintiff’s motion for

default judgment on all her claims.        (Docket No. 9.)    The Court

entered judgment in Plaintiff’s favor and against Defendants as to

Defendants’ liability, and determined that Plaintiff was entitled

to back pay, front pay, damages, and attorney’s fees and costs, as

set forth in the accompanying Order.        (Docket No. 10.)     The Court

reserved decision on whether Plaintiff was entitled to punitive


1 This Court has original federal question jurisdiction over
Plaintiff’s federal claims under 28 U.S.C. § 1331, and has
supplemental jurisdiction over the New Jersey state law
claim pursuant to 28 U.S.C. § 1367(a).

                                      2
Case 1:18-cv-13822-NLH-AMD Document 28 Filed 12/16/20 Page 3 of 16 PageID: 618



damages pending a supplemental submission by Plaintiff to quantify

an award of damages and attorney’s fees.        On May 19, 2020,

Plaintiff submitted her supplemental materials. 2        (Docket No. 13.)

     On August 20, 2020, Defendants filed the instant motion to

vacate the Court’s entry of default judgment.         (Docket No. 22.)

Plaintiff has opposed Defendants’ motion.         (Docket No. 25.)

     For the reasons expressed below, the Court will vacate the

Order granting default judgment to Plaintiff, but the Court will

impose sanctions on Defendants in the amount of attorney’s fees

and costs associated with Plaintiff’s efforts to secure a default

judgment against Defendants and oppose their motion to vacate.

                                 DISCUSSION

     The Court may set aside an entry of default for good cause,

and it may set aside a final default judgment under Rule 60(b).

Fed. R. Civ. P. 55.     Rule 60(b) provides,

          On motion and just terms, the court may relieve a party
     or its legal representative from a final judgment, order, or
     proceeding for the following reasons:

          (1) mistake, inadvertence, surprise, or excusable
     neglect;


2 Plaintiff’s proposed judgment seeks $8,310 in attorney’s fees,
$603.01 in costs, $56,179.93 in lost wages, $56,179.93 in
liquidated damages under the FMLA, $56,179.93 in liquidated
damages under the ADEA, with back pay, front pay, and punitive
damages to be determined. The total judgment facing Defendants is
$177,452.80, in addition to being liable to Plaintiff for back
pay, front pay, and possibly punitive damages.

                                      3
Case 1:18-cv-13822-NLH-AMD Document 28 Filed 12/16/20 Page 4 of 16 PageID: 619



          (2) newly discovered evidence that, with reasonable
     diligence, could not have been discovered in time to move for
     a new trial under Rule 59(b);

          (3) fraud (whether previously called intrinsic or
     extrinsic), misrepresentation, or misconduct by an opposing
     party;

           (4) the judgment is void;

          (5) the judgment has been satisfied, released or
     discharged; it is based on an earlier judgment that has been
     reversed or vacated; or applying it prospectively is no
     longer equitable; or

           (6) any other reason that justifies relief.

Fed. R. Civ. P. 60(b).

     Defendants have moved to set aside the judgment entered

against them pursuant to Rule 60(b)(1).        For a motion based on

Rule 60(b)(1), the Court must consider: (1) whether the plaintiff

will be prejudiced; (2) whether the defendant has a meritorious

defense; and (3) whether the default was the result of the

defendant’s culpable conduct.       Budget Blinds, Inc. v. White, 536

F.3d 244, 256 (3d Cir. 2008) (quoting United States v. $55,518.05

in U.S. Currency, 728 F.2d 192, 195 (3d Cir. 1984)).          An

additional factor the Court may consider is the effectiveness of

alternative sanctions.     Emcasco Ins. Co. v. Sambrick, 834 F.2d 71,

73–74 (3d Cir. 1987) (citing Poulis v. State Farm Fire and

Casualty Co., 747 F.2d 863, 868 (3d Cir. 1984)) (other citations

omitted) (explaining that the Third Circuit “has time and again

reiterated that in exercising our appellate function to determine
                                      4
Case 1:18-cv-13822-NLH-AMD Document 28 Filed 12/16/20 Page 5 of 16 PageID: 620



whether the trial court has abused its discretion in dismissing,

or refusing to lift a default, we will be guided by the manner in

which the trial court balanced certain enumerated factors”

(alterations and quotations omitted)).

     The Third Circuit has “consistently [] emphasized the extreme

nature of a . . . default judgment,” and has “repeatedly [] stated

our preference that cases be disposed of on the merits whenever

practicable.”    Mrs. Ressler's Food Products v. KZY Logistics LLC,

675 F. App’x 136, 137–38 (3d Cir. 2017) (quoting Poulis, 747 F.2d

at 867; Hritz v. Woma Corp., 732 F.2d 1178, 1181 (3d Cir. 1984))

(alterations and quotations omitted).        Because entry of a default

judgment is an “extreme sanction,” the entry of such a judgment is

generally disfavored.     Id. (citing Scarborough v. Eubanks, 747

F.2d 871, 875 (3d Cir. 1984); Gross v. Stereo Component Sys.,

Inc., 700 F.2d 120, 122 (3d Cir. 1983)).        “[I]n a close case

doubts should be resolved in favor of setting aside the default

and reaching a decision on the merits.”        Id. (quoting Gross, 700

F.2d at 122).    “Nevertheless, even though we have adopted a policy

disfavoring default judgments and encouraging decisions on the

merits, . . . the decision to vacate a default judgment is left to

the sound discretion of the trial court.”         Id. (quoting Harad v.

Aetna Cas. and Sur. Co., 839 F.2d 979, 982 (3d Cir. 1988)

(citing Tozer v. Charles A. Krause Milling Co., 189 F.2d 242, 245

                                      5
Case 1:18-cv-13822-NLH-AMD Document 28 Filed 12/16/20 Page 6 of 16 PageID: 621



(3d Cir. 1951)).

     The Court will first consider whether Defendants have

meritorious defenses to Plaintiff’s claims, and then the Court

will assess the culpability of Defendants’ conduct and the

prejudice to Plaintiff.

            A.   Existence of meritorious defense

     “A claim, or defense, will be deemed meritorious when the

allegations of the pleadings, if established at trial, would

support recovery by plaintiff or would constitute a complete

defense.”    Poulis v. State Farm Fire and Cas. Co., 747 F.2d 863,

869-70 (3d Cir. 1984); accord $55,518.05 in U.S. Currency, 728

F.2d at 195; Feliciano, 691 F.2d at 657; Farnese v. Bagnasco, 687

F.2d 761, 764 (3d Cir. 1982).

     Defendants contend that they have the following meritorious

defenses to Plaintiff’s claims:

        •   Plaintiff failed to exhaust her administrative remedies
            prior to filing suit for her claims under the ADA and
            ADEA.

        •   Plaintiff’s FMLA claims fail because she does not allege
            the requisite facts to support her retaliation and
            interference claims.

        •   Plaintiff’s ADA and NJLAD claims based on her alleged
            disability fail because she was not a qualified person
            with a disability.

        •   Plaintiff cannot establish a claim for discriminatory
            discharge under the ADEA or the NJLAD.


                                      6
Case 1:18-cv-13822-NLH-AMD Document 28 Filed 12/16/20 Page 7 of 16 PageID: 622



          •   Plaintiff’s claim for retaliation under the NJLAD fails
              because she did not engage in a protected activity.

(Docket No. 22-1 at 10-19.)

     In analyzing Plaintiff’s motion for default judgment, the

Court detailed the applicable standards for pleading and proving

each of Plaintiff’s claims.      (Docket No. 9 at 11-23.)        The Court

found that the allegations in Plaintiff’s complaint, when accepted

as true and undisputed by Defendants, met all the elements to

support Defendants’ liability for those claims.          (Id.)

     In considering Defendants’ motion to vacate default judgment

and the defenses raised by Defendants however, the Court finds

that Defendants present valid defenses to Plaintiff’s claims

which, if proven, could result in judgment in Defendants’ favor.

Consequently, the Court finds that Defendants’ motion to vacate

default judgment satisfies the meritorious-defense factor of the

Rule 60(b)(1) analysis.

     B.       Defendants’ conduct / Prejudice to Plaintiff

     The Court must determine whether Defendants’ failure to

appear in this action is a result of their own culpable conduct,

and weigh that finding in consideration of whether Plaintiff will

be prejudiced if default judgment is vacated.

     As for Defendants’ conduct, it is clear from the timeline of

events and multiple notices to Defendants that Defendants

intentionally ignored Plaintiff’s suit against them - until
                                      7
Case 1:18-cv-13822-NLH-AMD Document 28 Filed 12/16/20 Page 8 of 16 PageID: 623



judgment as to liability had been entered and they were facing a

monetary judgment of $177,452.80, in addition to being liable to

Plaintiff for back pay, front pay, and possibly punitive damages.

     Plaintiff’s opposition to Defendants’ motion to vacate

default judgment relates the numerous times Defendants were

notified of these proceedings, including the entry of default and

the filing of Plaintiff’s motion seeking default judgment:

     •   Plaintiff attempted service of process on Defendants by
         sending a copy of the Complaint in the above-captioned
         matter to Defendants via Waiver of Service on September 12,
         2018. Because Defendants failed to sign and return
         Plaintiff’s Waivers of Service and/or otherwise appear,
         Plaintiff was thereafter forced to serve Defendant
         personally.

     •   Accordingly, on November 8, 2018, a copy of the Summons and
         Complaint was served via personal service on Paula Pezzolle
         (Agent, Co-Director of Defendant Kids Academy, Inc.) at
         Defendant’s business address of 798 Woodlane Road,
         Westampton, NJ 08061. On November 7, 2018, a copy of the
         Summons and Complaint was served via personal service on
         Melanie Sofkes (Agent, Director of Defendant Goldbil
         Investment Corp.) at Defendant’s business address of 700
         Atrium Way, Mount Laurel, NJ 08054.

     •   On December 3, 2018 Plaintiff filed a request for an entry
         of default and on December 4, 2018 the clerk entered
         default.

     •   On December 4, 2018, following the Clerk’s entry of
         default, Counsel for Plaintiff then mailed a copy of the
         Entry of Default to Defendants along with a letter
         explaining that Plaintiff would move for default judgement
         if Defendants did not take some action in this matter.

     •   On February 7, 2019 Counsel for Plaintiff mailed Defendants
         a file-stamped copy of Plaintiff’s Motion for Default
         Judgment (with all attached exhibits), along with another
                                      8
Case 1:18-cv-13822-NLH-AMD Document 28 Filed 12/16/20 Page 9 of 16 PageID: 624



         letter advising Defendants that they should retain counsel
         and explaining the implications of Defendants’ further
         failure to participate in the default proceedings.

     •   On July 9, 2019 Counsel for Plaintiff mailed Defendants a
         file-stamped copy of Plaintiff’s Second Motion for Default
         Judgment (with all attached exhibits), along with a letter
         strongly encouraging Defendants to seek out legal counsel
         in this matter.

     •   On May 20, 2020 Defendants were mailed a copy of the
         Court’s April 21, 2020 Order and Opinion and Plaintiff’s
         Supplemental Motion.

(Docket No. 25 at 5-6.)

     Defendants present the following excuse for their inaction:

     Michael Golden, defendant’s founder and owner, asserts that
     Defendant Goldbil’s lack of timely responses and appearances
     in this matter were due to excusable neglect, rather than
     intentional. He states that “[a]side from the initial
     complaint in 2018 and then the Judgment in or around May
     2020, [he] never received notices of any of the events or
     filings in this case, and that is why [he] did not respond.”
     Mr. Golden resides full-time in Florida, and oversees the
     financial part of the business. He hires child care and
     management professionals to assist him with the day-to-day
     operations and management of the day-care centers, while
     living and working in Florida year-round.

     In September or October 2018, when Mr. Golden became aware of
     this case, he immediately reached out to the Plaintiff to try
     to negotiate a resolution through settlement, directly with
     her. But he never heard back from her.

     After December 2018, Mr. Golden never received any other
     filings or documents in this matter, until receiving the
     April 21, 2020, Order granting a default judgment against
     Goldbil. Having not heard back from Plaintiff after reaching
     out, and having never received any documents related to this
     case, Mr. Golden thought the plaintiff had decided against
     pursuing it. Mr. Golden did not receive copies of
     Plaintiff’s February 2019 or July 2019 motions for default
     judgment against Goldbil and was unaware of it being filed
     until May or June 2020. Debra Simmons, Goldbil’s Regional
                                 9
Case 1:18-cv-13822-NLH-AMD Document 28 Filed 12/16/20 Page 10 of 16 PageID: 625



      Director also asserts never having received filings or
      documents in this matter after December 2018.

(Docket No. 22-1 at 20-21.)

      Even accepting that Defendants did not receive any documents

regarding this litigation between the November 2018 receipt of

Plaintiff’s complaint and the April 2020 default judgment Order, 3

Defendants admit that they were aware of Plaintiff’s pending

federal court action against them, yet they took no action.

Indeed, Golden sent Plaintiff a text message on December 19, 2018,

stating, “Call me Lydia . . . this is the only way you will

receive anything financially.       Lawyers will never get you a dime

in your life time.”     (Docket No. 7 at 4; Docket No. 26 at 136.)

      Generally speaking, a properly served defendant who

intentionally ignores that a complaint has been filed against him

does not present a justifiable excuse for failing to respond.

This principle is applicable to pro se defendants, 4 so it is


3 As outlined by Plaintiff, Defendants were sent the various
filings via certified mail at Defendants’ locations in
Westhampton, New Jersey (where Plaintiff had worked) and in
Marlton, New Jersey. Golden and Simmons both proclaim they did
not receive anything from Plaintiff other than Plaintiff’s
complaint and the default judgment Order, but the complaint and
the Court’s Order were also delivered to those locations, and
Golden and Simmons admit that they received those documents. The
Court questions how those two documents made it to Golden and
Simmons, but the other documents did not.
4 In anticipation that a defendant may be unaware of what to do
when he or she is served with a complaint, the accompanying
summons, which is required to be served on the defendant in order
                                 10
Case 1:18-cv-13822-NLH-AMD Document 28 Filed 12/16/20 Page 11 of 16 PageID: 626



especially true where the defendant is a business, and the served

party is the business’s “founder and owner” who “hires child care

and management professionals to assist him with the day-to-day

operations and management of the day-care centers.”           See, e.g.,

Tr. of Liberace Revocable Trust v. Silver Screen Video, Inc., 1992

WL 349629, at *2 (D.N.J. Nov. 2, 1992) (citing United Bank of

Kuwait P.L.C. v. Enventure Energy, 755 F. Supp. 1195, 1205

(S.D.N.Y. 1989)) (“A default is deemed willful where a defendant

simply ignores the complaint without action.”); Braverman Kaskey,

P.C. v. Toidze, 599 F. App'x 448, 453 (3d Cir. 2015) (finding that

the district court did not abuse its discretion in denying

Toidze's Rule 55(c) motion to vacate the default judgment when it




to constitute proper service, see Fed. R. Civ. P. 4(c)(1), informs
the defendant:

      A lawsuit has been filed against you.

      Within 21 days after service of this summons on you (not
      counting the day you received it) −− or 60 days if
      you are the United States or a United States Agency, or an
      office or employee of the United States described in
      Fed. R. civ. P. 12 (a)(2) or (3) −− you must serve on the
      plaintiff an answer to the attached complaint or a motion
      under rule 12 of the Federal Rules of Civil Procedure. The
      answer or motion must be served on the plaintiff or
      plaintiff’s attorney, whose name and address are:

      If you fail to respond, judgment by default will be entered
      against you for the relief demanded in the complaint. You
      also must file your answer or motion with the court.

(See Docket No. 1-2, emphasis added.)
                                 11
Case 1:18-cv-13822-NLH-AMD Document 28 Filed 12/16/20 Page 12 of 16 PageID: 627



determined that Toidze’s conduct in ignoring the action was

culpable and not merely negligent, because BK emailed Toidze at

atmayatoidze@gmail.com in an attempt to notify her of the pending

litigation, and despite her claim that this email address was

abandoned, her present counsel used that address to communicate

with her in September 2012, long after BK had emailed Toidze at

the same address in November of 2010); Smith v. Kroesen, 2016 WL

5402211, at *4 (D.N.J. 2016) (“Even accepting as true that [the

pro se defendant] had never been sued, was unfamiliar with the

documents sent to him, and was never advised to appear in court on

a particular date, ignoring legal documents and service of a

complaint simply because they were new and unfamiliar cannot

absolve a properly served defendant from the ramifications of

burying his head in the sand.”); E. Armata, Inc. v. 27 Farmers

Market, Inc., 2009 WL 2386074, at *4 (D.N.J. 2009) (denying the

defendant’s motion to vacate default, finding “it would seem that

individual defendants’ delay did result from culpable or dilatory

conduct in that they cite their unfamiliarity with English despite

their conducting business in New Jersey for several years”).

      While it is evident that Defendants made a willful decision

to ignore Plaintiff’s suit against them, Defendants have met their

burden of establishing viable defenses to Plaintiff’s claims, as

discussed above.     Thus, because there is a general policy

                                      12
Case 1:18-cv-13822-NLH-AMD Document 28 Filed 12/16/20 Page 13 of 16 PageID: 628



disfavoring default judgments and encouraging decisions on the

merits, Harad, 839 F.2d at 981, the Court must consider the

prejudice to Plaintiff if default judgment is vacated.

       Prejudice is found where “a plaintiff’s ability to pursue the

claim has been hindered by, for example, loss of available

evidence, increased potential for fraud or collusion, or

substantial reliance upon the judgment.”         Walsh v. Household

Finance Corp. III, 2016 WL 1394435, at *2 (D.N.J. 2016) (quoting

Nationwide Mut. Ins. Co. v. Starlight Ballroom Dance Club, Inc.,

175 F. App'x 519, 523-24 (3d Cir. 2006) (citing Feliciano v.

Reliant Tooling Co., 691 F.2d 653, 657 (3d Cir. 1982)).           “Mere

delay in the adjudication of a claim does not by itself establish

prejudice.”    Id. (citing Feliciano, 691 F.2d at 656-57) (“Delay in

realizing satisfaction on a claim rarely serves to establish the

degree of prejudice sufficient to prevent the opening a default

judgment entered at an early stage of the proceeding.”).

       Plaintiff recognizes that delay alone is insufficient to show

prejudice, but points out that the two-year passage of time since

Plaintiff first filed this case can affect memories, result in a

loss of documentation, and render potential witnesses unavailable.

She also argues that most likely this matter would have been

fully litigated had Defendants simply done what was required years

ago.    Plaintiff argues that denial of Defendants’ motion is an

                                      13
Case 1:18-cv-13822-NLH-AMD Document 28 Filed 12/16/20 Page 14 of 16 PageID: 629



appropriate sanction for their culpable conduct.          As an

alternative, Plaintiff seeks attorney’s fees and costs that their

intentional inaction has caused.

       The Court does not find that Plaintiff has suffered

prejudice in the sense that the prosecution of her claims against

Defendants would be materially affected by proceeding now in the

usual course of litigation as if default and default judgment had

not occurred.    Plaintiff has not shown that there has been a loss

of available evidence, there is an increased potential for fraud

or collusion, or she has substantially relied upon the judgment.

      The Court does find, however, that Defendants’ intentional

disregard of Plaintiff’s case has resulted in unnecessary

attorney’s fees and costs, as well as a waste of Plaintiff’s - and

this Court’s - time.      Rather than denying Defendants’ request to

vacate default judgment, the Court finds that Defendants’ actions

warrant “alternative sanctions,” Emcasco, 834 F.2d at 74, in the

form of the attorney’s fees and costs Plaintiff has expended in

pursuing default, default judgment, and opposing Defendants’

motion to vacate.     See Bank v. Lake Estates Condominium Assoc.,

Inc., 2012 WL 1435637, at *7 (D.N.J. 2012) (observing that some

courts consider alternative sanctions to granting default

judgment, such as granting attorney’s fees to the non-defaulting

party) (citing Titus, 695 F.2d at 750 (explaining that

                                      14
Case 1:18-cv-13822-NLH-AMD Document 28 Filed 12/16/20 Page 15 of 16 PageID: 630



“alternative sanctions” “include a warning, a formal reprimand,

placing the case at the bottom of the calendar, a fine, the

imposition of costs or attorney fees, the temporary suspension of

the culpable counsel from practice before the court, and dismissal

of the suit unless new counsel is secured,” and adding “that

district courts may also consider as sanctions the preclusion of

claims or defenses, or the imposition of fees and costs [against a

culpable attorney] under 28 U.S.C. § 1927”)) (other citations

omitted).

      Defendants were properly served with Plaintiff’s complaint,

and instead of filing an answer or otherwise responding to

Plaintiff’s claims, Defendants sent Plaintiff, who was represented

by counsel, a seemingly extortionist and threatening text message.

When they received no response, Defendants assumed Plaintiff went

away.   She did not.    Plaintiff diligently pursued the only course

of action available to her to attempt to vindicate her employment

discrimination and retaliation claims against her former employer.

Under the circumstances of this matter thus far, the attorney’s

fees and costs expended by Plaintiff’s legitimate efforts to

pursue this matter diligently must be borne by Defendants.

                                 CONCLUSION

      The Court will grant Defendants’ motion to vacate the April

21, 2020 default judgment entered against them, but at the same

                                      15
Case 1:18-cv-13822-NLH-AMD Document 28 Filed 12/16/20 Page 16 of 16 PageID: 631



time the Court will order Defendants to reimburse Plaintiff’s

attorney’s fees and costs as an alternative sanction for their

culpable conduct.     In her supplemental submission to her motion

for default judgment and in her opposition to Defendants’ motion

to vacate default judgment, Plaintiff’s counsel has provided

billing records and an accounting of costs in the pursuit of

default judgment, and in opposition to Defendants’ motion to

vacate.   (Docket No. 13 at 21-23; Docket No. 25 at 11-12.)

      For those efforts, Plaintiff’s counsel has incurred $4,260 in

attorney’s fees and $80.20 in costs – totaling $4,340.20.            The

Court has reviewed those submissions and finds the attorney’s fees

and costs to be reasonable and an appropriate sanction under the

circumstances presented here.

      An appropriate Order will be entered.




Date:   December 16, 2020                    s/ Noel L. Hillman
At Camden, New Jersey                      NOEL L. HILLMAN, U.S.D.J.




                                      16
